OPINION
By STEVENS, J.
But one question is here presented — i.e., Was the decedent insured at the time of his death?
The evidence discloses that the original group policy was issued by defendant company on Dec. 10, 1924, which policy provided, among other things, that—
“The employer may effect cancellation of insurance upon any employee insured hereunder upon or at any time after termination of employment, or when the employee fails to make the required premium contribution, by forwarding to the home office of the company written request therefor (on the company’s form) properly filled out and signed by the employer. Insurance shall cease to be in force at the end of the policy month in which employment terminated or premium contribution ceased, except that if said request is received by the company subsequent to the expiration of thirty days following the date employment terminated or premium cpntribution ceased, insurance shall be continued to the end of the policy month in which the request is received by the company. Premium charge shall cease at the end of the policy month in which insurance terminates. If through clerical error on the part of the employer discontinuance of insurance is not requested immediately after termination of employment, the company will refund all premiums paid beyond the policy month in which employment terminated.”
The certificate issued to decedent in pursuance of said policy, contained the following:
“Under and subject to the terms and conditions of said policies and the applications therefor” (group policies and applications), “the life of Edd Logan, an employee, is insured” etc.
The application signed by decedent read as follows:
“I hereby apply for life insurance in amount of $2000.00, and sickness and accident insurance in the amount of $15.00 per week, in accordance with the terms of the group policies issued to my employer whom I authorize to deduct from my wages as my contribution toward the cost of the insurance the sum of $1.75 per month. I also hereby make application for $1000.00 additional life- insurance at an additional cost to me of 50c per month, upon my completion of five years’ service, as shown by the records of the company.”
Raymond Muncy, also known as Ed Muncy, who worked under the alias of Edd Logan, took out his certificate on April 12, *3941929, and on April 15 and May 15 he paid the monthly premium due thereon. On May 29, 1929, he terminated his employment with the B. F.' Goodrich Co., and on June 8,1929, he was killed in an automobile accident in Tennessee.
The defendant sought to show that a practice had come into existence by reason of an agreement between the B. F. Goodrich Co. and defendant, as of Aug. 10, 1926, whereby insurance terminated automatically upon the termination of employment. Said agreement was evidenced by a rider, dated Nov. 4, 1931, and attached to the master policy, which rider attempted to make the provisions thereof retroactive to Aug. 10, 1926.
It is conceded that if said practice, agreement and rider are not effective to terminate the insurance forthwith upon termination of decedent’s employment, then the policy month for which premium had been collected, expired on June 12, 1929, four days after the death of Muncy.
It will be noted that the rider in question is dated approximately four months after the filing of plaintiff’s petition and two years and five months after the death of the decedent.
It is urged by defendant that decedent’s certificate provided that “This insurance will be terminated whenever said employee, for any reason whatever, ceases to be in the employ of the B. P. Goodrich Co., as shown by their records.”
True, the certificate did so state; but it also stated that “Under and subject to the terms and conditions of said policies and the applications therefor, the life of Edd Logan, an employee, is insured * * V’
It could not be successfully urged, in the event of discrepancy between the terms of the certificate and of the policies, that the certificate would control as between the employee and the insurer. The employee would undoubtedly be bound by the provisions of the policy itself, which instrument would also determine the liability of the insurance company.
“An action against the insurer under a group insurance policy, by an employee, must be brought upon the contract contained in the policy issued to the employer, and not upon the certificate, issued to the employee * *
63 A.L.R. 1035, citing Hardie v Metropolitan Life Ins. Co. (Mo. App., 1928), 7 SW (2nd) 746.
See also, Gallagher v Simmons Hardware Co., 214 Mo. App. 111.
The master policy in the instant case further provided, under the heading “All agreements must be signed by an executive officer,” as follows:
“All agreements made by the company are signed by its president, vice president, secretary, assistant secretary, secretary group division, treasurer or assistant treasurer. No other person can alter or waive any of the conditions of this policy or make any agreement which shall be binding upon the company.”
There was no agreement, signed by any of the above officials of the Aetna Co., in effect during the pendency of decedent’s insurance, which in any way modified the terms of the master policy. We are therefore relegated to the terms of that policy for determination of the liability of defendant to plaintiff.
We might here observe that there is no evidence in the record showing the claimed change in the date of termination of insurance under the master policy, except this rider — a self-serving instrument— which was executed long after -the death of the decedent, and which, for the purpose of the instant case, has, in our opinion, no place in this case. It should not have' been admitted or considered, for the reason that a parol modification of said policy was not pleaded by defendant in its answer, and undoubtedly it would not have been admitted had proper objection been made by counsel for plaintiff.
To permit the provisions of a written contract, made for the benefit of a third person, to be modified by parol, and that parol modification to be evidenced by a writing executed in conformity to the requirements of the written contract long after the vesting of liability to such third person or his legal representatives, which writing purports to show said parol modification to have been in effect before the vesting of liability to said third person or his legal representatives, would be to sanction a doctrine which would undermine the .security of contracts in writing. Such a doctrine would be entirely too dangerous, too fraught with inequitable consequences, to be countenanced by any court.
Under the terms of the master policy, there can be no doubt but that decedent’s insurance was in effect at the time of his death, and that the liability of defendant had vested long before the execution of said rider.
We are accordingly of the opinion that *395the plaintiff is entitled to recover, and the judgment of the trial court is therefore affirmed.
WASHBURN, PJ, concurs.
PUNK, J, dissents.